Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “light-absorbing anisotropic film, wherein the light-absorbing anisotropic film is formed of a liquid crystal composition containing a dichroic azo coloring agent compound, a liquid crystalline compound, and a compound represented by Formula (1), and has a front transmittance of 60% or less” (emphasis added); the scope of the protection sought is not clear. While applicants are not precluded from identifying the invention in a product-by-process format, claim 1 as presently written falls short of clearly defining the claimed product, i.e., light-absorbing anisotropic film, in terms of the process by which it is made, and as such is indefinite. Applicants may either replace the recitation ”wherein the light-

Claim 1 is rejected as being vague and indefinite when it recites “a content mass ratio of the dichroic azo coloring agent compound to the liquid crystalline compound is 5% to 35% by mass” (emphasis added); the scope of the protection sought by “a” content mass is not clear, since it implies that are additional content mass ratios not recited. Claim 1 fails to particularly point out and distinctly claim the content mass ratio of the dichroic azo coloring agent compound to the liquid crystalline compound.

Claim 1 is rejected as being vague and indefinite when it recites “R1 represents any one group selected from the group consisting of“ (emphasis added); the scope of the protection sought by “any one group” is not clear, especially in light of the recitation that “a plurality of R1's may be the same as or different from each other”. Claim 1 fails to particularly point out and distinctly claim the substituent R1 in the compound of formula (1).

Claim 4 is rejected as being vague and indefinite when it recites “a content molar ratio of the compound represented by Formula (1) to the dichroic azo coloring agent compound is 1% to 50% by mole” (emphasis added); the scope of the protection sought by the phrase “by mole” is not clear. Claim 4 fails to particularly point out and distinctly by mole” (emphasis added).

Claims 7 and 18 are rejected as being vague and indefinite when they each recite “M1 and M2 each independently represent a divalent linking group, provided that the number of atoms in a main chain of at least one of M1 or M2 is 4 or more” (emphasis added); the scope of the protection sought is not clear, especially since there is insufficient antecedent basis for a “main chain”. Claims 7 and 18 each fail to particularly point out and distinctly claim the substituents M1 and M2 in the compound of formula (3).

Claim 8 is rejected as being vague and indefinite when it recites “the liquid crystal composition contains a high-molecular liquid crystalline compound having a repeating unit represented by Formula (6)” (emphasis added); the scope of the protection sought is not clear. Claim 8 fails to particularly point out and distinctly claim a high-molecular weight liquid crystalline compound.

Claim 15 is rejected as being vague and indefinite when it recites “a content mass ratio of the dichroic azo coloring agent compound to the liquid crystalline compound is 1% to 50% by mass” (emphasis added); the scope of the protection sought by “a” content mass is not clear, since it implies that are additional content mass ratios not recited. Claim 15 fails to particularly point out and distinctly claim the content 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, and 7 of U.S. Patent No. 10,927,260. Both sets of claims are drawn to a light-absorbing anisotropic film, characterized in the said light-absorbing anisotropic film comprises a liquid crystal composition containing a dichroic azo dye as represented by 
    PNG
    media_image1.png
    134
    430
    media_image1.png
    Greyscale
, and a liquid crystal composed having a repeating unit represented by 
    PNG
    media_image2.png
    110
    309
    media_image2.png
    Greyscale
. Although the claims at issue are not identical, they they are obvious variants thereof each other, differing only in the presence of a compound of the present formula (1).

Claims 10-12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, and 11 of U.S. Patent No. 10,927,260. Both sets of claims are drawn to an optical laminate comprising a light-absorbing anisotropic film, characterized in the said light-absorbing anisotropic film comprises a liquid crystal composition containing a dichroic azo dye as represented by 
    PNG
    media_image1.png
    134
    430
    media_image1.png
    Greyscale
, and a liquid crystal composed having a repeating unit represented by 
    PNG
    media_image2.png
    110
    309
    media_image2.png
    Greyscale
. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other, differing only in the presence of a compound of the present formula (1).

Claims 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, and 12-14 of U.S. Patent No. 10,927,260. Both sets of claims are drawn to an image display device comprising an light-absorbing anisotropic film, characterized in the said light-absorbing anisotropic film comprises a liquid crystal composition containing a dichroic azo dye as represented by 
    PNG
    media_image1.png
    134
    430
    media_image1.png
    Greyscale
, and a liquid crystal composed having a repeating unit represented by 
    PNG
    media_image2.png
    110
    309
    media_image2.png
    Greyscale
. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other, differing only in the presence of a compound of the present formula (1).

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Nos. 10,280,181 and 8,927,070, which teach a  dichroic azo dye in a light-absorbing anisotropic film, but not exemplified further comprising a liquid crystal compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722